PER CURIAM.
The defendant, Nathaniel Williams, appeals an order granting plaintiff, James Bray, a new trial. We have reviewed the briefs and the record and find that the court did not abuse its discretion in granting a new trial. Cloud v. Fallis, Fla.1959, 110 So.2d 669; Collins Fruit Company v. Giglio, Fla.App.1966, 184 So.2d 447. As the granting of a new trial was proper there is no ' need to discuss the remaining points raised on appeal.
Affirmed.
ANDREWS, Acting C. J., WALDEN, J., and TROWBRIDGE, C. PFEIFFER, Associate Judge, concur.